DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I (peptide formulations) in the reply filed on 24 May, 2022 is acknowledged.
Applicants have elected formulations of the peptide of SEQ ID 2.  A search was conducted for this invention, and references anticipating and/or rendering it obvious were found.  As a result, claims 4-6 were examined and claims 9-16, 19-23, 29, 31, and 32 were withdrawn from consideration.

Claims Status
Claims 4-6, 9-16, 19-23, 29, 31, and 32 are pending.
Claim 4 has been amended.
Claims 9-16, 19-23, 29, 31, and 32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May, 2022.


Examiner’s Note
	Claim 6 is interpreted as components (A) and (B) being separate formulations, based on the clause “which components (A) and (B) are each provided in a form that is suitable for administration in conjunction with each other.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belli et al (Dental Materials (2010) 26, cited by applicants).

	Belli et al discuss the adhesive binding abilities of mussel foot protein based peptides (abstract).  This involved both the native peptides, using DOPA, and their tyrosine analogs, as well as dimers (1st column, 2nd paragraph).  The strongest bond of the monomeric peptides was the all tyrosine analog (unnumbered table, 2nd column, top of page), while dimers gave only slightly higher binding (unnumbered table, 2nd column, top of page).  The peptides themselves were dissolved in water with small amounts of TFA (1st column, 2nd paragraph), considered a pharmaceutical formulation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (WO 2014186937, cited by applicants) in view of Belli et al (Dental Materials (2010) 26, cited by applicants) and Thamlikitkul et al (Siriraj Hosp. Gaz. (1991) 43(5) p313-316).  Please note that Gao et al is in Chinese.  A machine language translation of this document is used for this rejection, and the places in this reference cited in this rejection refer to the translation rather than the original document.

Claim 4 is drawn to pharmaceutical formulations of the peptide of SEQ ID 2, while claims 5 and 6 describe additional anti-inflammatory ingredients.

Gao discusss a mussel adhesive gel (title) for use as wound repair/protection products, and other medical uses (1st page, 1st paragraph).  It is the adhesive properties of the gel that the authors are interested in (1st page, 2nd paragraph).  Another application involves drug delivery (1st page, 4th paragraph)).  Please note that it is not the muscle adhesive protein that gels; the formulation uses other gelling agents (1st page, 4th paragraph), which read on the “pharmaceutically acceptable adjuvant, diluent, or carrier” limitation of claim 4.  An example (example 4) describes using a formulation with possibly anti-inflammatory ingredients (4th page, 12th paragraph) to treat a burn (4th page, 13th paragraph).  Example 5 also uses a formulation to treat a burn (4th page, 18th paragraph).  
The difference between this reference and the instant claims is that this reference does not use the peptide of SEQ ID 2, nor does it explicitly discuss anti-inflammatory agents.
Belli et al discuss the adhesive binding abilities of mussel foot protein based peptides (abstract).  This involved both the native peptides, using DOPA, and their tyrosine analogs, as well as dimers (1st column, 2nd paragraph).  The strongest bond of the monomeric peptides was the all tyrosine analog (unnumbered table, 2nd column, top of page), identical with the peptide of SEQ ID 2 of the claims, while dimers gave only slightly higher binding (unnumbered table, 2nd column, top of page).  This reference discusses mussel foot protein based peptides as bioadhesives.
Thamlikitkul et al discuss using Aloe vera to treat burns (title).  This material is known to have anti-inflammatory properties (p314, 1st column, 1st paragraph).  First and second degree burns were treated with Aloe mucilage or a standard therapy (p314, 2nd column, 1st paragraph).  Note that the mucilage is essentially squeezed out of the leaves after washing (p315, 1st column, 1st paragraph).  The Aloe treated group had better results than the standard therapy (table 2, p315, bottom of page).  It is concluded that this is a safe and effective therapy for burns (p316, 2nd column, 2nd paragraph).  This reference discusses aloe for treating burns.
Therefore, it would be obvious to use the peptides of Belli et al for the proteins of Gao, as both are used as adhesives.  As the rationale for these peptides in Gao is based on their adhesive properties, an artisan in this field would attempt this substitution with a reasonable expectation of success.  Note that this is a simple substitution of one known element (the proteins of Gao et al) for another (the peptides of Belli et al) yielding expected results (adhesion).
Furthermore, it would be obvious to use the Aloe of Thamilikitkul et al to increase the healing of the burns, as described by that reference.  As Aloe is commonly used for this purpose, an artisan in this field would attempt this addition with a reasonable expectation of success.
Gao discusses gels which can be used to treat burns.  Belli et al renders obvious adding adhesive peptides, including SEQ ID 2, for the adhesive properties of the gels of Gao, rendering obvious claim 4.
The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  This makes obvious mixing the Aloe of Thamlikitkul et al with the gels of Gao, both for treatment of burns, rendering obvious claim 5.
There is nothing in the combination that requires the materials to be pre-mixed – this could easily be an aloe leaf and the gel, rendering obvious claim 6.  Note that the leaves have been used for a long time for this purpose, Steffey (Washington Post, article of 7 July, 1977) discusses taking leaves off a plant to treat minor burns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658